Order entered February 4, 2015.




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01035-CV

           EAGLE I, JAMES P. GRAHAM AND ANIMAL HOUSE, Appellants

                                              V.

                                 DAVID POTTER, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-00570

                                          ORDER
       Before the Court is appellants’ February 2, 2015, agreed motion to abate the appeal. In

the motion, appellants state that all parties have entered into a settlement agreement regarding

this dispute and ask this Court to allow them time to complete the agreement. We GRANT

appellants’ motion to abate for settlement purposes, suspend the briefing deadlines, and ABATE

the appeal. The appeal will be reinstated March 2, 2015, or upon motion by the parties,

whichever occurs sooner.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE